 

Exhibit 10.14

 

Execution Version

 





REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October, 2018, by and among Differential Brands Group Inc., a Delaware
corporation (the “Company”) and each stockholder party hereto (each, a
“Stockholder”). Each of the Company and the Stockholder may be referred to in
this Agreement as a “Party,” and, collectively, as the “Parties.” Capitalized
terms used but not otherwise defined herein have the meanings assigned such
terms in Section 10 of this Agreement. The term “Stockholder” shall also include
any Affiliate of a Stockholder to which it may transfer any securities subject
to this Agreement after the date hereof, in accordance with Section 11(d).

 

A.      The Company, Global Brands Group Holding Limited, a Bermuda corporation
with limited liability (“GBG Parent”), and GBG USA Inc., a Delaware corporation
and wholly-owned subsidiary of GBG Parent (“GBG Seller”), have entered into a
Purchase and Sale Agreement, dated as of June 27, 2018, as supplemented and
amended (the “Purchase Agreement”), providing for, among other things, the
purchase of the Purchased Units and Purchased Assets (each as defined in the
Purchase Agreement) from GBG Parent and GBG Seller (or one of their respective
affiliates) by the Company (the “Acquisition”).

 

B.      In connection with the Acquisition, the Company and the Stockholder are
parties to that certain Subscription Agreement, dated as of October 29, 2018
(the “Subscription Agreement”), pursuant to which the Stockholder is subscribing
for shares of common stock of the Company, $0.10 par value per share (the
“Common Stock”).

 

C.      In connection with the foregoing transactions, the Parties desire to
enter into this Agreement in order to grant to the Stockholder certain demand
and piggyback registration rights, all in accordance with the terms and
conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Stockholder hereby agree as follows:

 

1.       Demand Registrations.

 

(a)     Short-Form Registrations. At any time after the later of (i) the date
that is six (6) months following the date hereof and (ii) the time at which the
Company shall have qualified for the use of a Registration Statement on Form S-3
or any successor form thereto, the Stockholder shall have the right, subject to
Section 1(d) below, to request registration under the Securities Act of all or a
portion of its Registrable Securities on Form S-3 or any successor form (each, a
“Short-Form Registration”), which may, if so requested, be a “shelf”
registration under Rule 415 under the Securities Act. A registration shall not
count as one of the permitted Short-Form Registrations unless and until a
registration statement relating thereto has become effective under the
Securities Act; provided, however, that if the primary cause of any registration
failing to become effective is as a result, directly or indirectly, of any act
or omission of the Stockholder or any information provided (or omitted) by the
Stockholder to be included in such registration, then such registration shall
count as one of the permitted Short-Form Registrations. Each request for a
Short-Form Registration shall specify the number of Registrable Securities
requested to be registered.

 



  

 

 

(b)     Long-Form Registrations. At any time that the Stockholder is then
eligible to request registration under the Securities Act of all or a portion of
its Registrable Securities pursuant to the terms hereof but where Short-Form
Registration pursuant to Section 1(a) of this Agreement is not available to be
used by the Company in respect of such proposed registration, but in no event
earlier than twelve (12) months following the date hereof, the Stockholder shall
be entitled to request a registration on Form S-1 or any similar form (each, a
“Long-Form Registration”). A registration shall not count as one of the
permitted Long-Form Registrations unless and until a registration statement
relating thereto has become effective under the Securities Act and the
Stockholder is able to register and sell Registrable Securities with an
aggregate fair market value of at least $1.0 million thereunder; provided,
however, that if the primary cause of any registration failing to become
effective is as a result, directly or indirectly, of any act or omission of the
Stockholder or any information provided (or omitted) by the Stockholder to be
included in such registration, then such registration shall count as one of the
permitted Short-Form Registrations. Each request for a Long-Form Registration
shall specify the number of Registrable Securities requested to be registered.

 

(c)     Priority on Demand Registration. The Stockholder shall have the right to
request that a Demand Registration be effected as an underwritten offering at
any time, subject to this Section 1, by delivering to the Company a notice
setting forth such request and the number of Registrable Securities sought to be
disposed of by the Stockholder in such underwritten offering. If the Stockholder
proposes to participate in such underwriting, it shall (i) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting by the Company and reasonably acceptable to the Stockholder,
provided that, with respect to such underwriting agreement or any other
documents reasonably required under such agreement, (A) the Stockholder shall
not be required to make any representation or warranty with respect to or on
behalf of the Company or any other stockholder of the Company and (B) the
liability of the Stockholder shall be limited as provided in Section 7(b)
hereof, and (ii) complete and execute all questionnaires, powers-of-attorney and
other documents reasonably required under the terms of such underwriting
agreement.   If the managing underwriter(s) for such an underwritten offering
advise(s) the Company and the Stockholder in writing that the dollar amount or
number of Registrable Securities which the Stockholder desires to sell, taken
together with all other Common Stock or other securities which the Company
desires to sell and the Common Stock or other securities, if any, as to which
registration has been requested pursuant to written contractual piggyback
registration rights held by other stockholders of the Company, if any, who
desire to sell or otherwise, exceeds the maximum dollar amount or maximum number
of securities that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Threshold”), then the Company shall
include in such registration:  (1) first, the Registrable Securities which the
Stockholder has requested be included in such underwritten offering that can be
sold without exceeding the Maximum Threshold; (2) second, to the extent that the
Maximum Threshold has not been reached under the foregoing clause (1), the
Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Threshold; (3) third, to the extent that the
Maximum Threshold has not been reached under the foregoing clauses (1) and (2),
the Common Stock or other securities for the account of other Persons that the
Company is obligated to register pursuant to written contractual arrangements,
if any; provided, that if requests to register Common Stock or other securities
pursuant to this clause (3) when combined with registration requests pursuant to
clauses (1) and (2) exceed the Maximum Threshold, the Company shall include in
such registration all of the securities requested to be included pursuant to
clauses (1) and (2) and for requestors pursuant to this clause (3), the amount
of securities pro rata in accordance with the amount of securities each
securityholder has requested to be included in the offering, regardless of the
number of securities held by each such Person; and (4) fourth, to the extent
that the Maximum Threshold has not been reached under the foregoing clauses (1),
(2) and (3), the Common Stock that other stockholders desire to sell that can be
sold without exceeding the Maximum Threshold to the extent that the Company, in
its sole discretion, wishes to permit such sales pursuant to this clause (4).

 



 2 

 

 

  A request for an underwritten offering may be withdrawn by the Stockholder
within ten calendar days of receipt and prior to the date the registration
statement in respect of such underwritten offering has been declared effective,
and, in such event, such withdrawal shall not be treated as a request for an
underwritten offering which shall have been effected pursuant to the immediately
preceding paragraph; provided, a request for an underwritten offering withdrawn
by the Stockholder prior to the effectiveness of the applicable registration
statement shall be counted as a Demand Registration by the Stockholder for the
purposes of Section 1.4(d) unless the Stockholder reimburses the Company for its
reasonable out-of-pocket Registration Expenses relating to the preparation and
filing of such registration statement (in which event such registration
statement shall not be counted as “effected” for purposes of Section 1.4(d)).

 

(d)     The Company shall not be obligated to effect (i) more than four (4)
Short-Form Registrations or two (2) Long-Form Registrations pursuant to this
Agreement, (ii) more than one (1) Demand Registration (including any
underwritten offering) during any six (6)-month period, (iii) any Short-Form
Registration unless the number of Registrable Securities sought to be registered
on such Registration Statement is reasonably expected to be issued for an
aggregate fair market value of at least $5.0 million or (iv) any Long-Form
Registration unless the number of Registrable Securities sought to be registered
on such Registration Statement is reasonably expected to be issued for an
aggregate fair market value of at least $17.5 million. Additionally, the Company
shall not be obligated to effect a Demand Registration or a Follow-On
Registration Statement within ninety (90) days after the effective date of a
Registration Statement pursuant to a GSO Demand Registration or a Tengram Demand
Registration.

 

(e)     If the filings contemplated herein are not permitted under the rules and
regulations promulgated by the Securities and Exchange Commission or by any
Commission Guidance, then within ninety (90) days after a written request by the
Stockholder to register for resale any additional Registrable Securities owned
by the Stockholder that have not been registered for resale on a “shelf”
Registration Statement, the Company shall file a Registration Statement similar
to the Registration Statement then effective (each, a “Follow-On Registration
Statement”), to register for resale 100%, or such portion as permitted by
Commission Guidance (provided that the Company shall use its reasonable best
efforts to advocate with the Securities and Exchange Commission for the
registration of all or the maximum number of the Registrable Securities as
permitted by Commission Guidance), of such additional Registrable Securities.
The Company shall give written notice of the filing of the Follow-On
Registration Statement at least twenty (20) days prior to filing the Follow-On
Registration Statement to the Stockholder (the “Follow-On Registration Notice”)
and shall include in such Follow-On Registration Statement all such additional
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within twenty (20) days after sending the
Follow-On Registration Notice. Notwithstanding the foregoing, the Company shall
not be required to file a Follow-On Registration Statement (i) if it has filed a
Follow-On Registration Statement within the prior 12-month period, or (ii) if
the aggregate fair market value of additional Registrable Securities requested
to be registered on such Follow-On Registration Statement is not at least $5.0
million. The Company shall use its reasonable best efforts to cause such
Follow-On Registration Statement to be declared effective as promptly as
practicable after filing such Follow-On Registration Statement.

 



 3 

 

 

(f)     Notwithstanding any other provision of this Agreement, if any Commission
Guidance sets forth a limitation of the number of Registrable Securities to be
registered on a particular Registration Statement (notwithstanding the Company’s
reasonable best efforts to advocate with the Securities and Exchange Commission
for the registration of all or a greater number of Registrable Securities),
then, unless otherwise directed in writing by the Stockholder as to its
Registrable Securities, the amount of Registrable Securities to be registered on
such Registration Statement will be reduced by such amount.

 

2.      Piggyback Registrations.

 

(a)     Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (for its own account or for the account of
any other Person), and the registration form proposed to be used may be used to
register the resale of Registrable Securities (each, a “Piggyback
Registration”), the Company shall give prompt written notice (in any event at
least ten (10) Business Days prior to the anticipated filing date of the
Registration Statement relating to such registration) to the Stockholder of its
intention to effect such a registration and shall use its reasonable best
efforts to include in such registration all Registrable Securities with respect
to which the Company has received a written request from the Stockholder for
inclusion therein within five (5) Business Days following the Stockholder’s
receipt of the Company’s notice. If the Stockholder proposes to distribute its
securities through a Piggyback Registration that involves an underwriter(s),
it shall enter into an underwriting agreement in reasonable and customary form
with the underwriter(s) selected by the Company for such Piggyback Registration,
provided that with respect to such underwriting agreement or any other documents
reasonably required under such agreement, (i) no Stockholder shall be required
to make any representation or warranty with respect to or on behalf of the
Company or any other stockholder of the Company and (ii) the liability of any
Stockholder shall be limited as provided in Section 7(b) hereof and (iii) the
Stockholder shall complete and execute all questionnaires, powers-of-attorney,
indemnities, opinions and other documents reasonably required under the terms of
such underwriting agreement.  For the avoidance of doubt, the Stockholder may
not request that a Piggyback Registration involve the use of an underwriter. No
registration effected under this Section 2 shall relieve the Company of its
obligations to effect a Demand Registration required by Section 1. If at any
time after giving notice of its intention to register any Company securities
pursuant to this Section 2(a)3(a) and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register such securities, the Company
shall give notice to the Stockholder (if participating in such Piggyback
Registration) and, thereupon, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration.

 



 4 

 

 

(b)     Reduction of Offering. If the managing underwriter(s) for a Piggyback
Registration that is to be an underwritten offering advises the Company that in
their opinion the dollar amount or number of Common Stock or other securities
which the Company desires to sell, taken together with Common Stock or other
securities, if any, as to which registration has been demanded pursuant to
written contractual arrangements with third parties, if any, the Registrable
Securities as to which registration has been requested under this Section 2, and
the Common Stock or other securities as to which registration has been requested
pursuant to the written contractual piggyback registration rights of other
stockholders of the Company, exceeds the Maximum Threshold, then the Company
shall include in any such registration:

 

 (i)       If the registration is undertaken for the Company’s account:  (A)
first, the Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Threshold, and (ii)  second, to
the extent that the Maximum Threshold has not been reached under the foregoing
clause (A), the Registrable Securities and the Common Stock or other securities
proposed to be sold for the account of other Persons that the Company is
obligated to register pursuant to any written contractual piggyback registration
or other rights with such Persons and that can be sold without exceeding the
Maximum Threshold (pro rata in accordance with the number of Registrable
Securities and Common Stock or other securities which the Stockholder and other
Persons have requested be included in such underwritten offering, regardless of
the number of Registrable Securities and Common Stock or other securities held
by the Stockholder or other Person), and

 

 (ii)       If the registration is a “demand” registration undertaken at the
demand of one or more Persons other than the Company and the Stockholder, (A) 
first, the Common Stock or other securities for the account of such demanding
Persons that can be sold without exceeding the Maximum Threshold; (B)  second,
to the extent that the Maximum Threshold has not been reached under the
foregoing clause (A), the Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Threshold; and
(C)  third, to the extent that the Maximum Threshold has not been reached under
the foregoing clauses (A) and (B), the Registrable Securities and the Common
Stock or other securities proposed to be sold for the account of other Persons
that the Company is obligated to register pursuant to any written contractual
piggyback registration or other rights with such Persons and that can be sold
without exceeding the Maximum Threshold (pro rata in accordance with the number
of Registrable Securities and Common Stock or other securities which the
Stockholder and other Persons have requested be included in such underwritten
offering, regardless of the number of Registrable Securities and Common Stock or
other securities held by the Stockholder or other Person).

 

(c)     Selection of Underwriters. If any Piggyback Registration is an
underwritten primary offering, the investment banker(s) and manager(s) for the
offering shall be selected by the Company in its sole discretion.

 



 5 

 

 

3.       Market Standoff Agreement.

 

(a)     The Company (i) shall not effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the period beginning on the date the
Company receives a request for an underwritten offering from any Stockholder and
continuing until sixty (60) days after the commencement of an underwritten
offering, unless the underwriters of such registered public offering otherwise
agree after consultation with the Stockholder, and (ii) shall use its reasonable
best efforts to cause each (x) executive officer and director of the Company,
(y) each holder of at least five percent (5%) of the outstanding Common Stock,
or any securities convertible into or exchangeable or exercisable for such
Common Stock that is an Affiliate of Tengram Capital Partners, L.P. (both
individually and such Affiliates as a group, as “group” is defined for purposes
of reporting beneficial ownership pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended), and (z) each holder of at least ten percent
(10%) of the outstanding Common Stock, or any securities convertible into or
exchangeable or exercisable for such Common Stock, purchased from the Company at
any time after the date of this Agreement (other than in a registered public
offering) to agree not to effect any public sale or distribution (including
sales pursuant to Rule 144 under the Securities Act) of any such securities
during such period (except as part of such underwritten registration, if
otherwise permitted), unless the underwriters managing the registered public
offering otherwise agree.

 

(b)     The Stockholder agrees that in connection with any public offering of
the Company's equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, and upon the request of the
managing underwriter(s) in such offering, the Stockholder shall not, without the
prior written consent of the Company and such underwriter(s), during the period
commencing on the date that is ten (10) days prior to the consummation of such
offering and continuing until sixty (60) days after the commencement of such
offering, (i) offer, pledge, sell, contract to sell, grant any option or
contract to purchase, purchase any option or contract to sell, hedge the
beneficial ownership of or otherwise dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into, exercisable for or
exchangeable for shares of Common Stock (whether such shares or any such
securities are then owned by the Stockholder or are thereafter acquired), or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise; provided, however, that nothing in the foregoing sentence or
otherwise in this Agreement will prohibit the Stockholder from pledging or
granting a security interest in all or any portion of its Registrable Securities
and other interests, rights or obligations hereunder to secure the obligations
of the Stockholder or any of its Affiliates to any Person (and/or any agent,
trustee or representative of such Person) providing any loan, letter of credit
or other extension of credit to or for the account of the Stockholder or any of
its Affiliates; provided, further, that no such pledge or security interest
grant shall in any way affect the obligations or liabilities of the Stockholder
under this Agreement. The foregoing provisions of this Section 3(a) shall not
apply to sales of Registrable Securities to be included in such offering
pursuant to Sections 1 and 2. Each holder of Registrable Securities agrees to
execute and deliver such other agreements as may be reasonably requested by the
Company or the managing underwriter which are consistent with the foregoing or
which are necessary to give further effect thereto.

 



 6 

 

 

4.       Registration Procedures.

 

(a)     Whenever the Stockholder has requested that any Registrable Securities
be registered pursuant to this Agreement, the Company shall use its reasonable
best efforts to effect the registration and the sale of such Registrable
Securities in accordance with the Stockholder’s intended method of disposition
thereof, and pursuant thereto the Company shall:

 

 (i)       (A) prepare and file with the Securities and Exchange Commission a
Registration Statement (of the form stipulated by this Agreement, if applicable)
with respect to such Registrable Securities as soon as reasonably practicable,
but in any event within twenty (20) Business Days, if a Short-Form Registration,
and thirty (30) Business Days, if a Long-Form Registration, following the date
of a demand for registration pursuant to Section 1(a) or Section 1(b) of this
Agreement, as applicable, and (B) use its reasonable best efforts to cause such
Registration Statement (1) to become effective as soon as practicable, and in
any event within fifteen (15) days, if the Securities and Exchange Commission
indicates it will not review the Registration Statement, and ninety (90) days,
if the Securities and Exchange Commission indicates it will review the
Registration Statement, in each case, following the date of filing such
Registration Statement (provided that before filing a Registration Statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to one counsel selected by the Stockholder copies of all such documents proposed
to be filed, which documents shall be subject to the reasonable review and
comment of such counsel) and (2) to remain effective and in compliance with the
provisions of the Securities Act until all Registrable Securities (and any other
securities, if applicable) covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn;

 

 (ii)      respond to written comments received from the Securities and Exchange
Commission upon a review of any Registration Statement in a timely manner;

 

 (iii)     promptly notify the Stockholder of the effectiveness of each
Registration Statement filed hereunder; by 11:00 a.m. (New York time) on the
second Business Day following such effectiveness, file with the Securities and
Exchange Commission in accordance with Rule 424 under the Securities Act the
final prospectus to be used in connection with sales pursuant to such
Registration Statement; and prepare and file with the Securities and Exchange
Commission such amendments and supplements to such Registration Statement and
the prospectus used in connection therewith, and otherwise take such actions, as
may be necessary to keep such Registration Statement effective until the earlier
of (A) the date as of which the Stockholder may sell all of the Registrable
Securities covered by such Registration Statement pursuant to Rule 144 under the
Securities Act without limitation, restriction or condition thereunder, and (B)
the date on which all of such Registrable Securities have been disposed of by
the Stockholder, and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;

 



 7 

 

 

 (iv)    promptly furnish to the Stockholder such number of copies of such
Registration Statement, each amendment and supplement thereto, the prospectus
included in such Registration Statement (including each preliminary prospectus)
and such other documents as the Stockholder may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by the
Stockholder;

 

 (v)      if applicable, use its reasonable best efforts to register or qualify
the shares covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions as the Stockholder shall reasonably request
and do any and all other acts and things which may be reasonably necessary or
advisable to enable the Stockholder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by the Stockholder (provided
that the Company shall not be required to (A) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this subparagraph, (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction);

 

 (vi)    notify the Stockholder at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, of the happening of any
event as a result of which the prospectus included in such Registration
Statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading, and, as expeditiously
as possible following the happening of such event, prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

 

 (vii)    use its reasonable best efforts to (x) cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or (y)
if such listing is not then permitted, or no similar securities issued by the
Company are then so listed, secure a designation and quotation of all of the
Registrable Securities covered by each Registration Statement on the OTC
Bulletin Board;

 

 (viii)  enter into and perform such customary agreements (including
underwriting agreements in customary form) and use its reasonable best efforts
to take all such other actions as the Stockholder or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including effecting a stock split or a combination of
shares);

 

 (ix)     make available for inspection by any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other agent retained by any such seller or underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, employees and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such Registration Statement;

 



 8 

 

 

 (x)      otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder, and which requirement will be deemed satisfied if the Company timely
files complete and accurate information on Forms 10-Q and 10-K and Current
Reports on Form 8-K under the Exchange Act and otherwise complies with Rule 158
under the Securities Act;

 

 (xi)     in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Common Stock included in such Registration Statement for sale in any
jurisdiction, the Company shall promptly notify the Stockholder and use its
reasonable best efforts promptly to obtain the withdrawal of such order;

 

 (xii)    use its reasonable best efforts to cause such Registrable Securities
covered by such Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
Stockholder thereof to consummate the disposition of such Registrable
Securities; and

 

 (xiii)   cooperate with the Stockholder and any broker or dealer through which
the Stockholder proposes to sell its Registrable Securities in effecting a
filing with FINRA pursuant to FINRA Rule 5110 as requested by the Stockholder.

 

(b)     If the Stockholder has requested that any Registrable Securities be
registered pursuant to this Agreement, it shall deliver to the Company such
requisite information with respect to itself and its Registrable Securities as
the Company may reasonably request for inclusion in the Registration Statement
(and the prospectus included therein) as is necessary to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
will promptly notify the Company of the happening of any event as a result of
which any information set forth in the Registration Statement furnished by or
regarding the Stockholder, its Registrable Securities or its plan of
distribution contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading.

 

(c)     The Stockholder shall not effect sales of any securities covered by the
Registration Statement (i) prior to the withdrawal of any stop order suspending
the effectiveness of the Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the registration or
qualification of any Registrable Securities included in the Registration
Statement for sale in any jurisdiction where such shares had previously been
registered or qualified or (ii) after receipt of facsimile or other written
notice from the Company instructing the Stockholder to suspend sales to permit
the Company to correct or update the Registration Statement or prospectus until
the Stockholder receives copies of a supplemented or amended prospectus that
corrects any such misstatement(s) or omission(s) and receives notice that any
required post-effective amendment has become effective. The Stockholder agrees
that it will immediately discontinue offers and sales of Registrable Securities
under the Registration Statement until the Stockholder receives copies of a
supplemented or amended prospectus that corrects any such misstatement(s) or
omission(s) and receives notice that any post-effective amendment has become
effective.

 



 9 

 

 

(d)    Notwithstanding anything herein to the contrary, the Company shall have
the right to suspend the use of a Registration Statement for a period of not
greater than forty-five (45) consecutive days and for not more than ninety (90)
days in any twelve (12) month period (“Blackout Period”), if, in the good faith
opinion of the Board of Directors, after consultation with counsel, material,
nonpublic information exists, including, without limitation, the proposed
acquisition or divestiture of assets by the Company, a strategic alliance or a
financing transaction involving the Company or the existence of pending material
corporate developments, the public disclosure of which would be necessary to
cause the Registration Statement to be materially true and to contain no
material misstatements or omissions, and in each such case, where, in the good
faith opinion of the Board of Directors, such disclosure would be reasonably
likely to have a material adverse effect on the Company or on the proposed
transaction. The Company must give the Stockholder notice promptly upon
knowledge that a Blackout Period (without indicating the nature of such Blackout
Period) may occur and prompt written notice if a Blackout Period will occur.
Upon the conclusion of a Blackout Period, the Company shall provide the
Stockholder written notice that the Registration Statement is again available
for use.

 

(e)     In the event the Stockholder’s Registrable Securities cease to be
Registrable Securities pursuant to clauses (C) or (D) of the definition of
“Registrable Securities” in Section 10, the Company shall, if requested by the
Stockholder, use reasonable best efforts to assist the Stockholder in effecting
the transfer or sale of such securities in accordance with Rule 144 (or any
similar provisions then in force) under the Securities Act, including without
limitation, providing customary instructions, opinions or other documentation or
actions required to effect a transfer or sale of such securities.

 

5.       Registration Expenses. All expenses (other than Selling Expenses)
incident to the Company’s performance of or compliance with this Agreement,
including without limitation all registration and filing fees, fees and expenses
of compliance with securities or blue sky laws, printing expenses, messenger and
delivery expenses, fees and disbursements of custodians, and fees and
disbursements of counsel for the Company and independent certified public
accountants, underwriters (excluding fees, discounts and commissions) and other
persons retained by the Company, and reasonable fees and expenses of one counsel
for the Stockholder (“Stockholder’s Counsel”) in connection with any Demand
Registration or Piggyback Registration (all such expenses being herein called
“Registration Expenses”), shall be borne by the Company; provided that the
Company shall not be required to reimburse Stockholder’s Counsel fees and
expenses in an amount exceeding $25,000 per Demand Registration or Piggyback
Registration. The Company shall not be liable for any Selling Expenses. As used
herein, the term “Selling Expenses” shall mean, collectively, any selling
commissions, discounts or brokerage fees relating to the Registrable Securities
and any fees or other out-of-pocket expenses of the Stockholder not included in
Registration Expenses.

 



 10 

 

 

6.       Stockholder’s Obligations. The Stockholder covenants and agrees that,
in the event the Company informs the Stockholder in writing that it does not
satisfy the conditions specified in Rule 172 and, as a result thereof, such
seller is required to deliver a prospectus in connection with any disposition of
Registrable Securities, it will comply with the prospectus delivery requirements
of the Securities Act as applicable to it (unless an exemption therefrom is
available) in connection with sales of Registrable Securities pursuant to the
Registration Statement, and shall sell the Registrable Securities only in
accordance with a method of distribution described in the Registration
Statement.

 

7.       Indemnification.

 

(a)     The Company shall indemnify, to the extent permitted by applicable law,
the Stockholder and each of its officers, directors, partners, managers,
members, investment managers, employees, agents and representatives, and each
Person who controls the Stockholder (within the meaning of Section 15 the
Securities Act and Section 20 of the Exchange Act) against all losses, claims,
damages, liabilities and expenses (including reasonable legal expenses) arising
out of or based upon (i) any untrue or alleged untrue statement of material fact
contained in (or incorporated by reference therein) any Registration Statement,
free writing prospectus, prospectus or preliminary prospectus, filing under any
state securities (or blue sky) law or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(ii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any other law, including any state securities law, or any rule
or regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement; provided, however, that the
Company shall not be liable to any such indemnified party in any such case to
the extent that (A) such claim arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in (or
incorporated by reference therein) any Registration Statement, free writing
prospectus, prospectus or preliminary prospectus, filing under any state
securities (or blue sky) law or any amendment thereof or supplement thereto or
any omission or alleged omission of a material fact in reliance upon and in
conformity with information furnished to the Company by or on behalf of the
Stockholder or its representatives by or on behalf of the Stockholder expressly
for use therein, or (B) such claim is related to the use by the Stockholder or
an underwriter, if any, of an outdated or defective prospectus after such party
has received written notice from the Company that such prospectus is outdated or
defective or that the Stockholder knew was outdated or defective. In connection
with an underwritten offering, the Company shall indemnify such underwriters,
their officers and directors and each Person who controls such underwriters
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the holders of Registrable Securities.

 

(b)     Each Stockholder shall, severally and not jointly, to the extent
permitted by applicable law, indemnify the Company, its directors and officers
and each Person who controls the Company (within the meaning of Section 15 the
Securities Act and Section 20 of the Exchange Act), to the fullest extent
permitted by applicable law, against any losses, claims, damages, liabilities
and expenses (including reasonable legal expenses) arising out of or based upon
any untrue or alleged untrue statement of material fact contained in (or
incorporated by reference therein) the Registration Statement, free writing
prospectus, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements herein not
misleading, but only to the extent that such untrue statement or omission was
made in reliance upon and in conformity with any information furnished in
writing to the Company by such Stockholder or its representatives by or on
behalf of such Stockholder expressly for use therein; provided that the
Stockholder shall be liable under this Section 7(b) of this Agreement (and
otherwise), when combined with the amounts contributed, paid or payable by such
Stockholder pursuant to Section 7(e) of this Agreement, for only up to the
amount of net proceeds (after deduction for any Selling Expenses) actually
received by such Stockholder as a result of the sale of Registrable Securities
pursuant to the Registration Statement giving rise to such indemnification
obligation.

 



 11 

 

 

(c)     Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless, in the
Company’s reasonable judgment, a conflict of interest between such indemnified
and indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. After written notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim, the indemnifying party shall not be subject to any
liability for any settlement subsequently made by the indemnified party without
its consent (but such consent shall not be unreasonably withheld, conditioned or
delayed). An indemnifying party who is not entitled to, or elects not to, assume
the defense of a claim shall not be obligated to pay the fees and expenses of
more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of the Company, a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim, in which case the
indemnifying party shall be liable for the fees and expenses of one additional
firm of attorneys with respect to the indemnified parties. The indemnifying
party shall keep the indemnified party reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect to such
claim. No indemnifying party shall, without the prior written consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
or other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a full release
from all liability with respect to such claim.

 

(d)     The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director, partner, manager, member,
investment manager, employee, agent, representative or controlling Person of
such indemnified party and shall survive the transfer of Registrable Securities.
The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar right of the indemnified party against the indemnifying
party or others, and (ii) any liabilities to which the indemnifying party may be
subject pursuant to the law.

 

 12 

 



 

(e)     If the indemnification provided for in this Section 7 of this Agreement
is unavailable to or is insufficient to hold harmless an indemnified party under
the provisions above in respect to any losses, claims, damages or liabilities
referred to therein, then the indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation, and (ii) contribution by each Stockholder shall be limited in
amount to the net amount of proceeds actually received by such Stockholder from
the sale of Registrable Securities pursuant to the applicable Registration
Statement, less the amount of any damages that such Stockholder has otherwise
been required to pay in connection with such sale pursuant to this Agreement.

 

(f)     Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with a Demand Registration, Piggyback Registration or
Follow-On Registration are in conflict with the foregoing provisions, the
provisions in such underwriting agreement shall control.

 

8.       Reports under the Exchange Act. With a view to making available to the
Stockholder the benefits of Rule 144 under the Securities Act or any other
similar rule or regulation of the Securities and Exchange Commission that may at
any time permit a Stockholder to sell securities of the Company to the public
without registration (“Rule 144”), at all times during which there are
Registrable Securities outstanding that have not been previously (i) sold to or
through a broker or dealer or underwriter in a public distribution or (ii) sold
in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof, in the case of
either clause (i) or clause (ii), in such a manner that, upon the consummation
of such sale, all transfer restrictions and restrictive legends with respect to
such shares are removed upon the consummation of such sale, the Company agrees
to use its reasonable best efforts to:

 

(a)     make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)     file with the Securities and Exchange Commission in a timely manner all
reports and other documents required of the Company under the Exchange Act, so
long as the Company remains subject to such requirements and the filing of such
reports and other documents is required for the applicable provisions of Rule
144; and

 

(c)     furnish to the Stockholder so long as the Stockholder owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144 and the
Exchange Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Stockholder
to sell such securities pursuant to Rule 144 without registration.

 

9.       Preservation of Rights. Without the prior written consent of the
Stockholder, the Company shall not, on or after the date of this Agreement,
enter into any agreement, take any action, or permit any change to occur, with
respect to its securities that is inconsistent with or violates or subordinates
the rights expressly granted to the Stockholder in this Agreement, such as (A)
adversely affecting the ability of the Stockholder to include the Registrable
Securities in a registration undertaken pursuant to this Agreement or (B)
affecting the marketability of such Registrable Securities in any such
registration (including effecting a stock split or a combination of shares).

 



 13 

 

 

10.    Definitions.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
such other Person, (ii) any executive officer, managing member, director,
general partner, investment adviser or management company of such other Person,
(iii) any legal entity for which such Person acts as executive officer, managing
member, director, general partner or with whom such Person shares an investment
adviser or management company and (iv) any fund or managed account that is
managed, advised or sub-advised by the management company or investment adviser
of a Stockholder, and “control” for these purposes means the direct or indirect
power to direct or cause the direction of the management and policies of another
Person, whether by operation of law or regulation, through ownership of
securities, as trustee or executor or in any other manner.

 

“Business Day” means any day on which the principal offices of the Securities
and Exchange Commission in Washington, DC are open to accept filings.

 

“Commission Guidance” means (i) any publicly available written guidance or rule
of general applicability of the Securities and Exchange Commission staff or (ii)
written comments, requirements or requests of the Securities and Exchange
Commission staff to the Company in connection with the review of a Registration
Statement.

 

“Common Stock” means the common stock, par value $0.10 per share, of the
Company, and includes all securities of the Company issued or issuable with
respect to such securities by way of a stock split, stock dividend, or in
exchange for or upon conversion of such shares or otherwise in connection with a
combination of shares, distribution, recapitalization, merger, consolidation, or
other corporate reorganization.

 

“Demand Registration” means a Short-Form Registration or a Long-Form
Registration.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority, and any agency or
authority succeeding to the functions thereof.

 

“GSO Demand Registration” means a “Demand Registration” as defined in the GSO
Registration Rights Agreement.

 

“GSO Registration Rights Agreement” means that certain registration rights
agreement by and among the Company, GSO Capital Partners LP and the other
stockholders party thereto, dated as of October 29, 2018.

 



 14 

 

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof).

 

“Registrable Securities” means any shares of Common Stock beneficially owned by
the Stockholder, together with any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (A) a Registration
Statement covering such securities has been declared effective by the Securities
and Exchange Commission and such securities have been disposed of pursuant to
such effective Registration Statement, (B) such securities are sold or
transferred to any Person (other than any Affiliate of the Stockholder pursuant
to Section 11(d)), (C) the Stockholder beneficially owns (within the meaning of
the Exchange Act and the rules and regulations promulgated thereunder) less than
1.0% of the then-outstanding Common Stock of the Company (D) such securities are
eligible for sale by the Stockholder without registration pursuant to Rule 144
(or any similar provisions then in force) under the Securities Act without
limitation thereunder on volume or manner of sale (subject to compliance with
Section 4(e)), (E) such securities shall have ceased to be outstanding or (F)
the stock certificates or evidences of book-entry registration relating to such
securities have had all restrictive legends removed and may be transferred or
sold under the Securities Act without limitation, restriction or condition
thereunder.

 

 “Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments, and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Securities and Exchange Commission” means the United States Securities and
Exchange Commission, and any governmental body or agency succeeding to the
functions thereof.

 

“Tengram Demand Registration” means a registration of the Company’s securities
pursuant to a Demand Notice as defined in the Tengram Registration Rights
Agreement.

 

“Tengram Registration Rights Agreement” means that certain registration rights
agreement by and among the Company, each Investor listed on Schedule A thereto
and each of the persons listed on Schedule B thereto, dated as of January 28,
2016, as amended by Amendment No. 1 to the Registration Rights Agreement, dated
as of October 29, 2018.

 

11.     Miscellaneous.

 

(a)     Remedies. Each Party shall be entitled to enforce its rights under any
provision of this Agreement specifically to recover damages caused by reason of
any breach of any provision of this Agreement and to exercise all other rights
granted by applicable law. The Parties agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and that any Party may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction (without posting any bond or other security)
for specific performance and for other injunctive relief in order to enforce or
prevent violation of the provisions of this Agreement.

 



 15 

 

 

(b)     Termination. All rights and obligations of the Company hereunder other
than pursuant to Sections 5 and 7 hereof shall terminate on the date on which no
Registrable Securities are outstanding.

 

(c)     Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or supplemented only by a
written instrument duly executed by the Company and the Stockholder. The failure
of any party to enforce any of the provisions of this Agreement shall in no way
be construed as a waiver of such provisions and shall not affect the right of
such party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

 

(d)     Assignment; No Third Party Beneficiaries. The Company may assign this
Agreement at any time in connection with a sale or acquisition of the Company,
whether by merger, consolidation, sale of all or substantially all of the
Company’s assets, or similar transaction, without the consent of the
Stockholder; provided, that the successor or acquiring Person agrees in writing
to assume all of the Company’s rights and obligations under this Agreement. The
Stockholder may assign its rights hereunder to one or more transferees or
assignees of Registrable Securities without the consent of the Company;
provided, however, that, other than in the case of transfers or assignments of
Registrable Securities to Affiliates or to funds or accounts managed, advised or
sub-advised by the Stockholder or its Affiliates, (a) any such transfer or
assignment with respect to such Registrable Securities is for a minimum of $5.0
million (calculated based upon the then-current aggregate fair market value of
the Registrable Securities being transferred or assigned), (b) the Company is
given written notice prior to any said transfer or assignment, stating the name
and address of each of the transferee or assignee and (c) each such transferee
or assignee assumes in writing responsibility for its portion of the obligations
of the Stockholder under this Agreement. This Agreement and the provisions
hereof shall be binding upon and shall inure to the benefit of each of the
Parties and their respective permitted successors and assigns. This Agreement is
not intended to confer any rights or benefits on any Persons that are not party
hereto other than as expressly set forth in Section 7 and this Section 11(c).

 

(e)     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

(f)     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
Party to this Agreement and delivered to the other Party, it being understood
that all Parties need not sign the same counterpart. Signatures delivered by
electronic methods shall have the same effect as signatures delivered in person.

 

 16 

 

 



(g)     Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

(h)     Governing Law; Waiver of Jury Trial. This Agreement shall be governed by
and construed in accordance with the internal laws of New York applicable to
parties residing in New York, without regard applicable principles of conflicts
of law. Each Party irrevocably consents to the exclusive jurisdiction of any
court located within New York County, New York, in connection with any matter
based upon or arising out of this Agreement or the matters contemplated hereby
and it agrees that process may be served upon it in any manner authorized by the
laws of the State of New York for such Persons and waives and covenants not to
assert or plead any objection which it might otherwise have to such jurisdiction
and such process. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12(h).

 

(i)      Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly delivered: (i) upon receipt if delivered
personally; (ii) three (3) Business Days after being mailed by registered or
certified mail, postage prepaid, return receipt requested; (iii) one (1)
Business Day after it is sent by commercial overnight courier service; or (iv)
upon transmission if sent via facsimile or electronic mail with confirmation of
receipt to the Parties to this Agreement at the addresses set forth in the
Subscription Agreement (or at such other address for a Party as shall be
specified upon like notice).

 

(j)      Rules of Construction. The Parties agree that they have each been
represented by counsel during the negotiation, preparation and execution of this
Agreement (or, if executed following the date hereof by counterpart, have been
provided with an opportunity to review the Agreement with counsel) and,
therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.

 

(k)     Interpretation. This Agreement shall be construed in accordance with the
following rules: (i) the terms defined in this Agreement include the plural as
well as the singular; (ii) all references in the Agreement to designated
“Sections” and other subdivisions are to the designated sections and other
subdivisions of the body of this Agreement; (iii) pronouns of either gender or
neuter shall include, as appropriate, the other pronoun forms; (iv) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section or other
subdivision; and (v) the words “includes” and “including” are not limiting.

 

[Remainder of page intentionally left blank. Signature Pages Follow.]

 

 17 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 

  COMPANY:       Differential Brands Group Inc.       By:   /s/ Lori Nembirkow  
Name: Lori Nembirkow   Title:  Secretary

 

[Signature Page to Registration Rights Agreement]

 

  

 

 

  STOCKHOLDER:       ARES Capital Corp.       By: /s/ Mitchell Goldstein   Name:
Mitchell Goldstein   Title: Authorized Signatory       CION ARES DIVERSIFIED
CREDIT FUND       By: /s/ Mitchell Goldstein   Name: Mitchell Goldstein   Title:
Authorized Signatory       Ares Centre Street Partnership, L.P.,
by: Ares Centre Street GP, Inc., as general partner       By: /s/ Mitchell
Goldstein   Name: Mitchell Goldstein   Title: Authorized Signatory       ARES
JASPER FUND, L.P.   By: Ares Capital Management LLC, its investment manager    
  By: /s/ Mitchell Goldstein   Name: Mitchell Goldstein   Title: Authorized
Signatory       ARES ND CREDIT STRATEGIES FUND LLC   By: Ares Capital Management
LLC, its account manager       By: /s/ Mitchell Goldstein   Name: Mitchell
Goldstein   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

  

 

 

  ARES CREDIT STRATEGIES INSURANCE
DEDICATED FUND SERIES OF SALI
MULTI-SERIES FUND, L.P.   By:  Ares Management LLC, its investment subadvisor  
By:  Ares Capital Management LLC, as subadvisor       By: /s/ Mitchell Goldstein
  Name: Mitchell Goldstein   Title: Authorized Signatory       ARES SENIOR
DIRECT LENDING MASTER  
FUND DESIGNATED ACTIVITY COMPANY   By:   Ares Capital Management LLC, its
investment manager       By: /s/ Mitchell Goldstein   Name: Mitchell Goldstein  
Title: Authorized Signatory       ARES SENIOR DIRECT LENDING PARALLEL
FUND (L), L.P.   By:   Ares Capital Management LLC, its investment manager      
By: /s/ Mitchell Goldstein   Name: Mitchell Goldstein   Title: Authorized
Signatory       ARES SENIOR DIRECT LENDING PARALLEL
FUND (U), L.P.   By:   Ares Capital Management LLC, its investment manager      
By: /s/ Mitchell Goldstein   Name: Mitchell Goldstein   Title: Authorized
Signatory

 

[Signature Page to Registration Rights Agreement]

 

  

 

 

  ARES SENIOR DIRECT LENDING PARALLEL
FUND (U) B, L.P.   By:   Ares Capital Management LLC, its investment manager    
  By: /s/ Mitchell Goldstein   Name: Mitchell Goldstein   Title: Authorized
Signatory       ARES DIRECT FINANCE I LP   By: Ares Capital Management LLC, its
investment manager       By: /s/ Mitchell Goldstein   Name: Mitchell Goldstein  
Title: Authorized Signatory       BOWHEAD IMC LP   By:  Ares Capital Management
LLC, its investment manager       By: /s/ Mitchell Goldstein   Name: Mitchell
Goldstein   Title: Authorized Signatory       ARES EUROPEAN CREDIT STRATEGIES
FUND
VIII (BUMA), L.P.   By:  Ares Management Limited, its investment manager   By:
 Ares Capital Management LLC, its subadvisor       By: /s/ Mitchell Goldstein  
Name: Mitchell Goldstein   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

  

 

 

  ARES COMMERCIAL FINANCE LP   By:  Ares Commercial Finance GP LP, its general
partner   By:  ACF GP LLC, its general partner       By: /s/ Ryan Cascade  
Name: Ryan Cascade   Title: Duly Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 



  

